 Case 3:19-cv-00878-NJR Document 11 Filed 07/23/20 Page 1 of 5 Page ID #50




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM COSBY, SR.,

                           Petitioner,
                                               Civil No. 19-CV-00878-NJR
 v.
                                               Criminal No. 16-CR-30119-NJR-1
 UNITED STATES OF AMERICA,

                           Respondent.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Reconsideration (Doc. 10) filed by

Petitioner William Cosby, Sr. (“Cosby”). For the reasons set forth below, the Motion for

Reconsideration is denied.

       Cosby brought this action under 28 U.S.C. § 2255 on August 12, 2019, seeking

collateral review of his sentence in light of the Supreme Court’s decision in United States

v. Davis, 139 S. Ct. 2319 (2019), and making various claims of ineffective assistance by his

appellate counsel. This Court rejected his argument regarding Davis, noting his

conviction under 18 U.S.C.§ 924(c) was based on a predicate “drug-trafficking crime,”

rather than a “crime of violence,” and thus was unaffected by the Supreme Court's

holding regarding the residual definition of a “crime of violence” (Doc. 10).

       Cosby cites Federal Rule of Civil Procedure 59(e), which allows a Court to alter or

amend a judgment for either (1) a manifest error of law or fact or (2) newly discovered

evidence. More broadly, outside the narrow relief offered by Rule 59(e), a motion for

reconsideration may be appropriate where the court has misunderstood a party, made a

                                         Page 1 of 5
 Case 3:19-cv-00878-NJR Document 11 Filed 07/23/20 Page 2 of 5 Page ID #51




decision outside of the issues presented by the parties, made an error of apprehension,

where a significant change in the law has occurred, or where significant new facts have

been discovered. Broaddus v. Shields, 665 F.3d 846, 860 (7th Cir. 2011) (citing Bank of

Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)).

       Even under this broader standard for a motion for reconsideration, Cosby’s

arguments are insufficient. Cosby first notes that the Court did not wait for the United

States to respond to his motion. The Court, however, was under no obligation to wait for

a response where it had determined that there was no legal basis for Cosby’s motion.

Cosby again states that the Court should apply Davis to his case, stating that the Court

“failed to even consider that 18 U.S.C. Section 924(c)(1)(A) is based on a crime of violence”

(Doc. 10 at 2). Section 924(c)(1)(A) creates a separate offense for a person who uses or

carries a firearm “in relation to any crime of violence or drug trafficking crime[.]” If Cosby

had been sentenced for possessing a firearm in relation to a “crime of violence” under

Section 924(c)(1)(A), then it is possible that Davis might have been applicable. But Cosby

was sentenced for carrying a firearm in furtherance of a “drug trafficking crime,” which

though still punishable under Section 924(c)(1)(A) constitutes a separate class of offenses

from “crimes of violence.” The definition of a “drug trafficking crime” was not affected

by the Supreme Court’s holding in Davis, and reconsideration is not warranted.

       Lastly, Cosby states that the Court did not sufficiently address the arguments that

he raised regarding ineffective assistance of appellate counsel. Cosby’s arguments

regarding ineffective assistance of counsel appear on their face to lack legal merit. Noting

that the discussion in its earlier order dealt largely with Davis, however, and considering


                                         Page 2 of 5
 Case 3:19-cv-00878-NJR Document 11 Filed 07/23/20 Page 3 of 5 Page ID #52




that Cosby is a pro se filer, the Court will revisit its earlier decision to explain its rejection

of Cosby’s arguments on ineffective assistance of counsel.

       Under the test established in Strickland v. Washington, 466 U.S. 668 (1984), to

succeed in showing ineffective assistance of counsel a defendant must prove that

(1) “counsel’s representation fell below an objective standard of reasonableness,” and

(2) “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. 688 at 669. “A

court does not have to analyze both prongs of the Strickland test” because “[a] defendant’s

failure to satisfy either prong is fatal to his claim.” Ebbole v. United States, 8 F. 3d 530, 533

(7th Cir. 1993) (citation omitted).

       In his initial petition, Cosby claimed that his appellate counsel was ineffective

because while appellate counsel raised the issue of the lower court’s consideration of

acquitted conduct, appellate counsel “failed to show that the acquitted conduct was not

relevant to the conviction.” In other words, while Cosby notes that his counsel did raise

the consideration of acquitted conduct on appeal, he objects to the way in which his

counsel presented this argument, and he objects to the outcome of the argument. The

order of the Seventh Circuit denying Cosby’s appeal indicates that in considered in full

the circumstances under which the lower court considered his prior acquitted conduct,

finding that Cosby “misconstrue[d] what the court did” and finding that “uncontested

details influenced the court’s analysis.” United States v. Cosby, 746 F. App’x 556, 558-59

(7th Cir. 2018). Overall, the Seventh Circuit approved of this Court’s consideration of

acquitted conduct, and it appears unlikely that the outcome of the proceeding would


                                          Page 3 of 5
 Case 3:19-cv-00878-NJR Document 11 Filed 07/23/20 Page 4 of 5 Page ID #53




have been any different had appellate counsel. Furthermore, there is no indication that

arguments specifically regarding the relevance of the unindicted conduct would have

been likely to succeed, and appellate counsel’s conduct does not appear to have fallen

below an objective standard of reasonableness.

       The same can be said of appellate counsel’s conduct in not presenting arguments

regarding United States v. Rehaif, 139 S. Ct. 914 (2019). In Rehaif, the Supreme Court held

that the knowledge element of 18 U.S.C. § 922(g) applies to both the felon status of a

defendant and the defendant’s possession of a firearm. While Cosby argues that the

holding of Rehaif applies to his case, Cosby entered a guilty plea. Where a defendant has

entered a guilty plea and seeks to attack it on the basis of Rehaif, the Seventh Circuit has

held that a defendant must show that he would have had a “’plausible ignorance

defense,’ meaning a jury might believe, despite prior felony convictions, that the

defendant was ignorant of his sentencing exposure.” United States v. Payne, 2020 U.S.

App. LEXIS 21149 at *5-6 (7th Cir. July 20, 2020) (quoting United States v. Williams, 946

F.3d 968, 973-74 (7th Cir. 2020)). In this case, as in Payne, Cosby has numerous prior felony

convictions. Indeed, this is not even Cosby’s first conviction for possessing a firearm as a

felon. Accordingly, it would have been implausible and frivolous to argue that Cosby

was unaware of his felon status. Cosby’s appellate counsel was not unreasonable in

declining to advance such an argument on appeal, and Cosby’s appeal would have gone

no differently had such an argument been made.

       Accordingly, the Court concluded that Cosby’s arguments concerning both Davis

and ineffective assistance of counsel were unavailing. Cosby has advanced no new


                                        Page 4 of 5
 Case 3:19-cv-00878-NJR Document 11 Filed 07/23/20 Page 5 of 5 Page ID #54




evidence or rule of law supporting these arguments in his Motion for Reconsideration.

      For these reasons, the Motion for Reconsideration (Doc. 10) filed by Petitioner

William Cosby is DENIED.

      IT IS SO ORDERED.

      DATED: July 2 3, 2020


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                     Page 5 of 5
